DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.

Response to Amendment
The amendment filed on 27 August 2021 has been entered.

Response to Arguments
Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive. 
Applicant argues that the light from the LED 3 of Onikiri cannot be reflected toward the light discharge surface 10 via the reflection surfaces 5a.  The examiner respectfully disagrees.  Onikiri teaches light being reflected towards the light discharge 
Applicant argues that the light guide emission surface 8a and light guide incident surface 8b of Kawabata are not the smooth surface but formed by the plurality of the concave stripe section 9, which are different from the main inventive characteristic of the present application.  The examiner disagrees.  Onikiri teaches the smooth surfaces required by the claim (see Fig. 3).
Applicant argues that Kawabata does not disclose the light L can be reflected by the surfaces 8e and 8f toward the lateral side of the light guide plate 3.  The examiner disagrees.  Onikiri teaches that the outwardly convex surfaces of holes 15 are useful for reflecting light towards the lateral direction (see Onikiri Fig. 6), thus showing them to be equivalents to the outwardly concave surfaces from the Fig. 3 embodiment for that purpose, while Kawabata teaches that the outwardly convex surfaces are easier to make that the outwardly convex surfaces (Kawabata paragraph 81), thus giving one of ordinary skill the incentive to use them in lieu of the outwardly concave surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onikiri et al. (US 6,193,383 B1) in view of Kawabata (US 2017/0276316 A1).
With respect to claim 1:	Onikiri teaches “a light guiding device (Figs. 1, 3), comprising: a light guiding component (2), having an incident surface (7) and an emergent surface (10), the emergent surface having a long-strap form with two opposite ends (see Fig. 1); and a piercing hole structure (5) disposed between the incident surface and the emergent 10surface (see Fig. 3), an inner wall of the piercing hole structure comprising two arc surface portions (5a) and two plane surface portions (15a and the unlabeled plane opposite 15a), each of the two plane surface portions is a flat surface (see Fig. 3), the two plane surface portions being parallel to each other (see Fig. 3), light passing through the incident surface being partly to the emergent surface 
Onikiri does not teach the two plane surface portions having the same length.
However, a light guiding device having a piercing hole structure with the arc surface configuration of Kawabata’s Fig. 7 embodiments but retaining the flat plane surface portions of Onikiri’s Fig. 3 embodiment would result in the two plane surface portions having the same length (see Kawabata Fig. 7).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Onikiri’s light guiding device by replacing the outward extending parabolic arc surface portions of Onikiri with the inward facing semicircular arc surface portions of Kawabata, and as a consequence setting the lengths of the two plane portions of Onikiri equal to each other, in order to widely diffuse the light passing through the arc surface portions (Kawabata paragraph 80) in a way that is easier to make than the arc surfaces of Onikiri (Kawabata paragraph 81).
The Fig. 3 embodiment of Onikiri does not teach the two arc surface portions being outwardly convex surfaces for reflecting light toward a reflective surface and the emergent surface of the light guiding component.
However, the Fig. 6 embodiment of Onikiri teach piercing hole structures 15 with arc surface portions being outwardly convex surfaces for reflecting light toward a reflective surface (17) and the emergent surface of the light guiding component (see Fig. 6).

With respect to claim 2:	Onikiri teaches “further comprising: a curved structure disposed on the incident surface (see Fig. 3)”.
With respect to claim 3:	Onikiri teaches “wherein the curved structure is a semi-elliptical concave structure (column 2 lines 36-38)”.
With respect to claim 4:	Onikiri teaches “wherein one of the two arc surface portions is connected to the plane surface portions, a first distance between one of the plane surface portions and the emergent surface is greater than a second distance between one of the plane surface portions and the curved structure (Fig. 3)”.
With respect to claim 5:	Onikiri does not specifically teach “wherein the inner wall of the piercing hole structure further comprises a lateral surface portion connected between one of the plane surface portions and one of the two arc surface portion”.
However, Kawabata teaches “wherein the inner wall of the piercing hole structure further comprises a lateral surface portion (outermost of 9) connected between one of the plane surface portions (interior portions of 8a and 8b) and one of the two arc surface portion (see Fig. 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Onikiri’s light guiding device by replacing some portions of the plane surface portions of the piercing hole with fluted portions taught by 
With respect to claim 6:	Onikiri does not specifically teach “wherein the lateral surface portion is a plane-shaped surface design or an arc-shaped surface design”.
However, Kawabata teaches “wherein the lateral surface portion is a plane-shaped surface design or an arc-shaped surface design (paragraph 57)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Onikiri’s light guiding device by replacing some portions of the plane surface portions of the piercing hole with fluted portions taught by Kawabata in order to further diffuse the light passing through (Kawabata paragraph 60).
With respect to claim 7:	Onikiri teaches “wherein the light guiding component further has at least one reflective surface connected between the incident surface and the emergent surface (8)”.
With respect to claim 8:	Onikiri teaches “wherein the two arc surface portions and the two plane surface portions are alternately arranged (see Fig. 3)”.
With respect to claim 9:	Onikiri teaches “wherein the light guiding component is a flat trapezoid form (see Fig. 1)”.
With respect to claim 10:	Onikiri teaches “an indication apparatus (1), comprising: a lighting component adapted to emit light (3); and a light guiding device (2), comprising: 25a light guiding component (2), having an incident surface (7) and an emergent surface (10), the emergent surface having a long-strap form with two opposite ends (see Fig. 1); and a piercing hole structure disposed between the incident surface and the emergent surface (5), an inner wall of the piercing hole structure comprising 30two 
Onikiri does not teach the two plane surface portions having the same length. 
However, a light guiding device having a piercing hole structure with the arc surface configuration of Kawabata’s Fig. 7 embodiments but retaining the flat plane surface portions of Onikiri’s Fig. 3 embodiment would result in the two plane surface portions having the same length (see Kawabata Fig. 7).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Onikiri’s light guiding device by replacing the outward extending parabolic arc surface portions of Onikiri with the inward facing semicircular arc surface portions of Kawabata, and as a consequence setting the lengths of the two plane portions of Onikiri equal to each other, in order to widely diffuse the light passing through the arc surface portions (Kawabata paragraph 80) in a way that is easier to make than the arc surfaces of Onikiri (Kawabata paragraph 81).
The Fig. 3 embodiment of Onikiri does not teach the two arc surface portions being outwardly convex surfaces for reflecting light toward a reflective surface and the emergent surface of the light guiding component.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Onikiri’s light guiding device by having the outwardly convex surfaces for reflecting light toward a reflective surface and the emergent surface of the light guiding component in order to make the light distribution more uniform (Onikiri column 3 lines 18-19).
With respect to claim 15:	Onikiri does not specifically teach “wherein the inner wall of the piercing hole structure further comprises a lateral surface portion connected between one of the plane surface portions and one of the two arc surface portions”.
However, Kawabata teaches “wherein the inner wall of the piercing hole structure further comprises a lateral surface portion (outermost of 9) connected between one of the plane surface portions (interior portions of 8a and 8b) and one of the two arc surface portion (see Fig. 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Onikiri’s light guiding device by replacing some portions of the plane surface portions of the piercing hole with fluted portions taught by Kawabata in order to further diffuse the light passing through those areas (Kawabata paragraph 60).
With respect to claim 16:	Onikiri does not specifically teach “wherein the lateral surface portion is a plane-shaped surface design or an arc-shaped surface design”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Onikiri’s light guiding device by replacing some portions of the plane surface portions of the piercing hole with fluted portions taught by Kawabata in order to further diffuse the light passing through (Kawabata paragraph 60).
With respect to claim 17:	Onikiri teaches “wherein the light guiding component further has at least one reflective surface connected between the incident surface and the emergent surface (8)”.
With respect to claim 18:	Onikiri teaches “wherein the two arc surface portions and the two plane surface portions are alternately arranged (see Fig. 3)”.
With respect to claim 19:	Onikiri teaches “wherein the light guiding component is a flat trapezoid form (see Fig. 1)”.
With respect to claim 20:	Onikiri teaches “wherein the light guiding device comprises the light guiding component (2), the piercing hole structure (5) and a curved structure (7), the light guiding component has the incident surface (7), the 20emergent surface (10) and the reflective surface (8), the reflective surface is connected between the incident surface and the emergent surface (see Fig. 1), two angles between the reflective surface and the incident surface and between the reflective surface and the emergent surface respectively are an acute angle and an obtuse angle (see Fig. 1), the piercing hole structure is disposed between the incident surface and the emergent 25surface (see Fig. 3), and the curved structure is disposed on the incident surface of the light guiding component (see Figs. 1, 3)”.

However, Kawabata teaches “the inner wall of the piercing hole structure (8) comprises a lateral surface portion (outermost 9) connected between one of the two plane surface portions (8a, 8b) and one of the two arc surface portions (8e, 8f) so that the light is projected onto the emergent surface (see Fig. 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify Onikiri’s light guiding device by replacing some portions of the plane surface portions of the piercing hole with fluted portions taught by Kawabata in order to further diffuse the light passing through those areas (Kawabata paragraph 60).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Onikiri and Kawabata as applied to claim 10 above, and further in view of Onoda et al. (US 2017/0357041 A1).
With respect to claim 11:	Onikiri in view of Kawabata teaches “The indication apparatus of claim 10 (see above)”.
Onikiri does not specifically teach “a light divergent component disposed between the lighting component and the light guiding device”.
However, Onoda teaches “a light divergent component (40 (see Fig. 6)) disposed between the lighting component (LS1) and the light guiding device (10)”.

With respect to claim 12:	Onoda teaches “wherein the light guiding device further comprises a curved structure disposed on the incident surface and adapted to diverge the light (40)”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the apparatus of Onikiri with the curved structure of Onoda in order to diverge the light (Onoda paragraph 64).
With respect to claim 13:	Onoda teaches “wherein the curved structure is a semi-elliptical concave structure (paragraph 60”.
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the apparatus of Onikiri with the curved structure of Onoda in order to diverge the light (Onoda paragraph 64).
With respect to claim 14:	Onikiri teaches “wherein one of the two arc surface portions is connected to the plane surface portions (Fig. 3), a first distance between one of the plane surface portions  and the emergent surface is greater than a second distance between one of the plane surface portions 25 and the curved structure (Fig. 3)”.

Contact Information




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875